Citation Nr: 0908915	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  02-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma




THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
condition, to include arthritis.  

2.  Entitlement to service connection for the residuals of a 
ganglion cyst of the left wrist.  

3.  Entitlement to service connection for endometriosis.  

4.  Entitlement to service connection for the residuals of a 
hysterectomy.  

5.  Entitlement to service connection for gastroesophageal 
reflux disease.  

6.  Entitlement to service connection for hemorrhoids.  




REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to 
January 1979, and from January 1981 to January 1985.  She 
also had periods of active duty for training while in the 
Reserve from August 5, 1985 to August 16, 1985; September 16, 
1985 to October 11, 1985; July 21, 1986 to August 1, 1986; 
September 14, 1987 to September 25, 1987; May 1, 1989 to May 
12, 1989; March 19, 1990 to March 30, 1990; January 29, 1991; 
and September 12, 1991 to September 26, 1991.  She retired 
from the Reserve in 1996.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 decision of 
the RO in Atlanta, Georgia.  The Veteran subsequently moved 
and the claims folder is now under the control of the RO in 
Muskogee, Oklahoma.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in Washington, DC, in January 
2003.  A transcript of the proceedings is included in the 
claims file.  

In August 2003 and October 2005, the Board remanded the 
issues for further evidentiary development.  


FINDINGS OF FACT

1.  The currently demonstrated arthralgia of the hands is not 
shown to be due to any event or incident of the Veteran's 
periods of active service or active duty for training.  

2.  The currently demonstrated residuals of a ganglion cyst 
of the left wrist are not shown to be due to any event or 
incident of the Veteran's periods of active service or active 
duty for training.  

3.  The currently demonstrated residuals of a total 
hysterectomy are shown to be due to endometriosis that as 
likely as not had its clinical onset during the Veteran's 
active service.  

4.  The currently demonstrated gastroesophageal reflux 
disease is not shown to be due to any event or incident of 
the Veteran's active service or any  period of active duty 
for training.  

5.  The currently demonstrated hemorrhoids are not shown to 
be due to any event or incident of the Veteran's active 
service or any period of active duty for training.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral hand disability 
manifested by arthralgia, due to disease or injury that was 
incurred in or aggravated by active service or active duty 
for training; nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2008).  

2.  The Veteran does not have a disability manifested by the 
residuals of a ganglion cyst of the left wrist due to disease 
or injury that was incurred in or aggravated by active 
service or any period of active duty for training.  
38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  

3.  Bye extending the benefit of the doubt to the Veteran, 
her residuals of a total hysterectomy are due to 
endometriosis that was incurred in active service.  
38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  

4.  The Veteran does not have a disability manifested by 
gastroesophageal reflux due to disease or injury that was 
incurred in or aggravated by active service or any period of 
active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).  

5.  The Veteran does not have a disability manifested by 
hemorrhoids due to disease or injury that was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 101, 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in her 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

The veteran's claim was filed and initially adjudicated prior 
to the enactment of the VCAA.  In August 2003, the Board 
specifically remanded the case for compliance with the VCAA.  

In letters dated in November 2001, December 2003 and 
May 2007, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of any outstanding evidence.  She was also continually 
advised of the evidence that had already been associated with 
the claims file.  

In a December 2008 letter, the Veteran was also informed of 
how disability ratings and effective dates are assigned.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's available service treatment records, post service 
VA treatment records and examination reports, private medical 
records, lay statements, and the Veteran's own statements and 
personal hearing testimony.  In October and November 2008, 
she responded that she did not have any additional evidence 
to proffer.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process and was fully informed of 
the status of her claim, particularly at her personal 
hearing.  

Thus, the record demonstrates that the Veteran had actual 
knowledge of what was needed to substantiate the claims, 
which cured any defect in the notice provided.  See Sanders, 
supra.  Any defect in the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Id.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as arthritis, if manifest 
to a degree of 10 percent within one year after separation 
from active duty, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

The term 'active military, naval, or air service' includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

If a claim relates to period of active duty for training, a 
disease or injury resulting in disability must have 
manifested itself during that period.  See Paulson v. Brown, 
7 Vet. App. 466, 469-70 (1995).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  


Bilateral Hand Condition

The Veteran's service treatment record shows that she 
complained of bilateral hand pain in July 1984.  She reported 
having pain that had been intermittent for the past two 
years.  She described the pain as being throbbing in nature 
and felt as though her hands were swollen.  The assessment 
was that of MP and PIP joint swelling by history.  

At a VA examination in October 2000, the Veteran reported 
that she had a 10-year history of recurrent bilateral hand 
pain.  On examination, there was no swelling or deformities 
of the hands, and her hands were normal to appearance and 
function.  She had good grip strength, bilaterally.  

The diagnosis was that of recurrent bilateral hand pain with 
no diagnosis established.  The X-ray studies revealed no 
fracture, dislocation or bone destruction; and no soft tissue 
abnormality was noted.  The impression was that of normal 
hands.  

Upon VA examination in July 2008, similar findings were 
reported.  The X-ray studies again were reported to be normal 
and did not show any evidence of arthritis.  The impression 
was that of intermittent arthralgia and swelling of the 
hands.  

The examiner concluded that it was less likely that the 
arthralgia and swelling were related to the Veteran's active 
service, particularly in light of the absence of any recorded 
complaints related to the condition from July 1984 to October 
2000.  

Based on the evidence of record, the Board finds that service 
connection for a bilateral hand condition, to include 
arthritis, is not warranted.  First, it is clear that the 
Veteran has not been diagnosed with arthritis of the hands.  
The X-ray studies taken in conjunction with the two VA 
examinations were normal.  

Moreover, the July 2008 examiner concluded that it was less 
likely that the arthralgia and swelling of the hands was 
related to the Veteran's active military service.  

The Board observes that the Veteran has provided testimony 
that she has experienced hand pain since service.  However, 
she has not provided clinical records to support this 
assertion, and she is not competent to diagnose herself with 
a disability, or to relate any currently diagnosed disability 
to her active military service.  See Espiritu, supra.  

Therefore, the Board finds that continuity of symptomatology 
has not been sufficiently demonstrated to support the grant 
of service connection based on chronicity.  See 38 C.F.R. 
§ 3.303(b).  

In this regard, the Board notes that a prolonged period 
without documented medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Here, the lack of clinical evidence reflecting treatment 
pertaining to the hands is against her claim for service 
connection.  As such, her statements alone do not constitute 
competent evidence of a medical nexus opinion and are not 
sufficient to establish the presence of a chronic hand 
disability from the time she was discharged from active duty 
to the present.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Residuals of a Ganglion Cyst of the Left Wrist

The Veteran asserts that she developed a ganglion cyst during 
active service.  The service treatment record, however, does 
not show any treatment for such.  The medical evidence of 
record shows that she first sought treatment for a ganglion 
cyst on the dorsum of the left wrist in September 1993 and 
underwent excision of cyst in October 1993.  

This was  more than five years after her second period of 
active duty, and more than two years after her last period of 
active duty for training.  

There is no indication in the medical record that the claimed 
condition had its onset during active service or a period of 
active duty for training.  In fact, at the time of the 
evaluation in September 1993, the Veteran related that the 
cyst had been present "for a number of months and ha[d] 
gradually enlarged."  

Moreover, upon VA examination in July 2007, the examiner 
concluded that, based on the clinical evidence in the file, 
it was not likely that the cyst had its onset during a period 
of active duty or active duty for training.  

Consequently, in the absence of any medical evidence that the 
disability had its onset during active duty or during a 
period of active duty for training, or that it is otherwise 
related to the Veteran's active military service, the Board 
finds that service connection for the disability is not 
warranted.  See Paulson, Boyer, supra.  

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim, and the appeal to this 
extent must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Endometriosis and Residuals of a Hysterectomy

The Veteran asserts that her endometriosis began during her 
active service, and eventually required that she undergo a 
hysterectomy.  

However, the service treatment record does not show that the 
Veteran was treated for fibroids or endometriosis during her 
periods of active duty or any period of active duty for 
training.  

In her February 1979 Report of Medical History, she stated 
that she was in excellent health and was not taking any 
medications.  She also indicated that she had never been 
treated for a female disorder or had had a change in her 
menstrual pattern.  Pelvic examination, including vaginally, 
at that time was within normal limits.  An April 1982 record 
indicated that she was seen for complaints of vaginitis.  She 
reported that her menstrual cycle was normal and that she did 
not use birth control pills.  

In a June 1984 Report of Medical Examination, a pelvic and 
pap examination were done.  No abnormalities were noted and 
the Veteran was deemed qualified for retention.  

In an April 1988 Report of Medical History, the Veteran again 
indicated that she had never been treated for a female 
disorder or had had a change in her menstrual pattern.  She 
reported being in good health and not taking any medications.  
She also reported that she did not have any illness or injury 
other than those that had been noted.  Pelvic examination at 
that time was within normal limits.  The Veteran certified 
that there had been no significant change in her health since 
her last examination in 1984.  

In an April 1992 Report of Medical Examination, no 
gynecological abnormalities were found.  It was noted that 
she had had a pelvic examination three months earlier that 
was within normal limits.  

In May 1992, the Veteran presented for a refill of her birth 
control medication.  It was noted that she had been seen for 
heavy, painful menses that had started recently back in the 
States.  

A private medical record dated in October 1992 noted that the 
Veteran was seen for complaints of pelvic pain which had been 
occasional during the past two years but had been 
progressively getting worse.  A treatment note dated in 
December 1992 revealed that the Veteran's pelvic pain had 
become progressively worse over the last two years.  

A December 1992 private medical record indicated that the 
Veteran underwent a video laparoscopy due to chronic pelvic 
pain.  The impression was that of chronic pelvic pain 
secondary to diffuse endometriosis.  It was treated 
medically, and when she was seen in July 1993, the 
endometriosis had resolved.  Subsequently, however, the 
condition worsened and in October 1994, she underwent a 
laparoscopic assisted vaginal hysterectomy and bilateral 
salpingo-oophorectomy, laser ablation of endometriosis, and 
lysis of adhesions.  

Upon VA examination in October 2000, the Veteran gave a 10-
year history of severe pelvic pain with subsequent diagnosis 
of endometriosis in 1992 and total hysterectomy in 1994.  

In an April 2006 statement, an individual reported knowing 
the Veteran for 20 years.  He recalled that the Veteran 
sought medical attention for her endometriosis for a number 
of years and the treatment was somewhat effective.  Before 
her retirement from the Reserve in 1996, the condition 
gradually worsened and she underwent a total hysterectomy in 
October 1994.  

Upon VA examination in August 2007, the assessment was that 
of endometriosis with associated pelvic pain, diagnosed in 
1992 via laparoscopy, laparoscopic assisted vaginal 
hysterectomy, and surgically induced menopause.  

In a January 2007 statement, another individual related 
knowing the Veteran since October 1988.  She recalled that 
the Veteran had been treated for extremely painful periods 
and had been diagnosed with endometriosis in October 1992.  
Subsequently, she underwent a total hysterectomy in 
October 1994.  

At a VA gynecological examination in June 2008, the Veteran 
gave a history of having symptoms of endometriosis in the 
early 1980's.  Her symptoms included lower abdominal pain and 
severe dysmenorrheal.  She also reported heavy menstrual 
cycles.  She was not able to seek medical evaluation until 
1986 and that she was offered oral contraceptives.  No work-
up was done, and she continued to have painful periods.  She 
was diagnosed with endometriosis in 1992 and underwent a 
total hysterectomy in 1994.  

The examiner noted that the first documented treatment for 
endometriosis was in 1992, but that given the Veteran's 
history, she likely had symptoms of endometriosis during her 
active duty and her diagnosis was delayed.  

In an addendum opinion, the examiner stated that it was at 
least as likely as not that the Veteran's symptoms of 
endometriosis appeared as early as the 1980's.  

In an August 2008 letter, Robert P. Griggs, Jr., M.D., 
related that the veteran was initially seen in January 1992 
with complaints of severe dysmenorrhea.  She was prescribed 
oral contraceptives for cycle suppression.  Dr. Griggs opined 
that the Veteran's condition began when she was on active 
military duty and that her diagnosis was delayed as she was 
given medical treatment for cycle suppression associated with 
chronic pelvic pain.  

In considering the evidence of record, the Board finds that 
service connection for endometriosis and the resulting 
residuals of a total hysterectomy is warranted in this case.  

The clinical evidence shows that endometriosis was first 
diagnosed in 1992, more than six years after the Veteran's 
discharge from her second period of active duty.  

The Board acknowledges the Veteran's statements that she 
began to have painful periods in the early 1980's, during her 
period of active duty, as well as the supporting lay 
statements relating to these symptoms.  They are competent to 
report information about her symptoms.  

Consequently, these statements with regard to her medical 
history are of some probative value.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  

Most importantly, the veteran has reported being place on 
birth control medication in the 1980's to ameliorate her 
condition.  

In reviewing the entire record, the Board finds the evidence 
to be relative equipoise as to this matter.  See Boggs v. 
West, 11 Vet. App. 334, 345 (1998) (an assessment based on an 
inaccurate history supplied by the veteran is of no probative 
value); see also; Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (finding that presumption of credibility did not arise 
because physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value" since it 
relied upon veteran's account of his medical history and 
service background).  

Hence, the June 2008 VA opinion finding that it was at least 
as likely as not that symptoms of the Veteran's endometriosis 
began in the 1980's during her active service is controlling 
in this case.  

In resolving all reasonable doubt in favor of the veteran, 
service connection for endometriosis and the residuals of a 
hysterectomy is warranted in this case.  


Gastrointestinal Reflux Disease

The Veteran maintains that her gastrointestinal reflux 
disease was aggravated by active service.  The service 
treatment record does not show that the Veteran was seen for 
complaints related to gastrointestinal reflux disease either 
during a period of active service or during a period of 
active duty for training.  

The medical evidence of record shows that the onset of 
gastrointestinal complaints in 1994 and 1995, several years 
after her last period of active duty for training.  She was 
diagnosed with gastrointestinal reflux disease, which is 
currently controlled with Prilosec.  

Upon VA examination in July 2008, the examiner observed that 
the Veteran's service treatment records were silent for 
diagnosis or treatment of gastrointestinal reflux disease.  
Her symptoms were initially manifest in 1994, and the disease 
was diagnosed in 1995.  Neither the symptoms nor the 
diagnosis occurred during a period of active duty or active 
duty for training.  

Consequently, the examiner concluded that it was not likely 
that the disease began in or was otherwise related to the 
Veteran's service.  

In the absence of clinical findings of the disease during a 
period of service, or a nexus relating the onset of the 
condition to service, the Board concludes that service 
connection must be denied.  


Hemorrhoids

The Veteran asserts developing hemorrhoids during active 
service.  She provided a history of noting an external 
hemorrhoid for the first time in 1989.  The service treatment 
record, however, is silent for diagnosis or treatment of 
hemorrhoids.  

A November 1995 flexible sigmoidoscopy report from a private 
hospital noted a postprocedure impression of internal 
hemorrhoids.  Upon VA examination in July 2008, the examiner 
concluded that it was not likely that a chronic hemorrhoid 
disorder began in or was otherwise related to the Veteran's 
active service.  

In the absence of clinical findings of the disease during a 
period of active service, or a nexus relating the condition 
to service, the Board concludes that the claim of service 
connection for hemorrhoids must be denied.  See Paulson, 
Boyer, supra.  As such, the preponderance of the evidence is 
against the claim, and the appeal to his extent must 
therefore be denied.  


ORDER

Service connection for a bilateral hand condition, to include 
arthritis, is denied.  

Service connection for the residuals of a ganglion cyst of 
the left wrist is denied.  

Service connection for endometriosis and the residuals of a 
total hysterectomy is granted.  

Service connection for gastrointestinal reflux disease is 
denied.  

Service connection for hemorrhoids is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


